Citation Nr: 1828448	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for post-operative residuals of a right knee arthrotomy with menisci resection and ligamentous repair evaluated as 20 percent disabling, prior to January 8, 2018.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in December 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

In October 2017 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

In a March 2018 rating decision, the Veteran was assigned a temporary total 100 percent rating for convalescence following a total right knee replacement, effective from January 8, 2018. Thus, the Board will address whether an increased rating was warranted for the time period prior to the currently assigned 100 percent rating, or, prior to January 8, 2018.

The issue of entitlement to an increased rating for left knee osteoarthritis was raised at the December 2016 Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. From May 1, 2012 through June 4, 2012, the Veteran's postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair were manifested by extension limited to 20 degrees, but no more. 

2. From May 3, 2012 through January 7, 2018, the Veteran's postoperative residuals of a right knee menisci resection were manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.

3. From May 3, 2012 through June 4, 2012, the Veteran's postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair were manifested by right knee flexion limited to 15 degrees. 

4. From June 5, 2012 through January 7, 2018 the Veteran's postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair were not manifested by right knee flexion limited to 45 degrees or extension limited to 20 degrees.


CONCLUSIONS OF LAW

1. From May 1, 2012 through June 4, 2012, the criteria for entitlement to a 30 percent rating for a right knee arthrotomy with menisci resection and ligamentous repair, due to symptoms associated with limitation of right knee extension, were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

2. From May 3, 2012 through January 7, 2018, the criteria for entitlement to a separate 20 percent rating for postoperative residuals of a right knee menisci resection, due to symptoms associated with dislocated cartilage, were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

3. From May 3, 2012 through June 4, 2012 the criteria for entitlement to a separate 30 percent rating for a right knee arthrotomy with menisci resection and ligamentous repair, due to symptoms associated with limitation of right knee flexion, were met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4. From June 5, 2012 through January 7, 2018 the criteria for a rating higher than 20 percent for post-operative residuals of a right knee arthrotomy with menisci resection and ligamentous repair were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran asserts that prior to January 8, 2018, his right knee disability was more severe than represented by the 20 percent rating assigned. The Veteran was awarded entitlement to service connection for a right knee disability in August 1972, effective October 29, 1971. On May 8, 2012, the Veteran submitted a claim for increased rating. In October 2012 VA denied the request for an increase and the Veteran appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where an increased rating is found to be warranted, the effective date of the increase will be fixed in accordance with the facts found, but will not generally be earlier than the date of receipt of the claim. 38 U.S.C. § 5110(a). However, where it is factually ascertainable that an increase in disability occurred within one year prior to the date the claim was received, the effective date will be the date such increase occurred. 38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400 (o)(2).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss, with respect to these elements. In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

During the period on appeal, the Veteran's bilateral knee disabilities have been rated under Diagnostic Codes 5261 for limitation of motion. 38 C.F.R. § 4.71a. Normal range of knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code. Id.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation; limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; limitation of extension to 15 degrees warrants a 20 percent evaluation; and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code. Id.

Separate ratings may be awarded under Diagnostic Codes 5260 and 5261 based on limitation of flexion and limitation of extension of the same joint. See VAOPGCPREC 9-2004. 

Diagnostic Code 5258 also provides that a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.

On May 1, 2012, right knee range of motion was reported to be "-20 degrees" of extension with "130/135" degrees of flexion. On May 3, 2012, the Veteran reported that he twisted his right knee getting out of a van, and complained of severe pain and swelling. The treating physician noted minimal effusion and assessed a "locked knee." The Veteran was described as "unable to bend the knee," and his range of motion was "limited to [approximately] 15 degrees." Following steroid injection, the Veteran was able to extend the knee to 15 degrees, and to flex fully. A May, 7 2012 VA x-ray was reported to show "large joint effusion." A June 5, 2012 VA treatment record assessed the Veteran's right knee range of motion as zero to 135 degrees. 

On VA examination in June 2012, the Veteran's right knee was reported to exhibit extension to 10 degrees without evidence of painful motion, but flexion to 130 degrees with painful motion at 100 degrees. Repetitive use testing resulted in the same measurements. The examiner noted a history of meniscectomy with residuals including frequent episodes of joint pain and effusion. The examiner indicated that the Veteran's right knee disorder would not impact his ability to work. 

On VA examination in April 2015, the Veteran's right knee was reported to exhibit extension to 10 degrees and flexion to 100 degrees. There was no additional loss of range of motion on repetitive use testing. The examiner indicated that pain would limit functional ability with repeated use over time, though such additional functional loss could not be expressed in terms of range of motion. The examiner noted that the Veteran's right knee meniscectomy residuals produced pain, swelling and limited motion. The functional impact of the disorder was that it prevented squatting, and limited his ability to climb stairs and to walk more than several blocks

At a December 2017 VA examination, the Veteran's right knee was reported to exhibit 15 degrees of extension, and 95 degrees of flexion. The examiner noted that the Veteran reported flare-ups, described as a sharp pain, lasting seconds to minutes, which occurred randomly with general walking and were relieved by stretching.  The examiner opined that such flare-ups would limit functional ability but declined to express such additional functional limitation in terms of range of motion. The examiner noted no pain on weight-bearing or nonweight-bearing, though there was reported pain with passive range of motion which did not result in additional functional loss. The examiner reported that the Veteran's meniscectomy residuals caused frequent episodes of joint locking. The functional impact of the Veteran's right knee disorder was described as pain with climbing stairs and running. 


Residuals of menisci resection

The Veteran underwent right knee meniscectomies in December 1970 and July 1996. The June 2012 examiner reported that menisci resection residuals included frequent episodes of joint pain and effusion, while the April 2015 examiner noted residual pain, swelling and limited motion. The December 2017 examiner reported a history of recurrent locking. As such, the Board finds that the Veteran's postoperative residuals of a right knee menisci resection were manifested by symptoms of "locking," pain, and effusion into the joint, warranting a separate 20 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

With regard to the effective date of the separate rating, the Board notes that in a May 3, 2012 VA treatment record, the Veteran attended the emergency room for an injury assessed as right knee "locking" accompanied by pain and effusion. As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the appropriate effective date for this grant of separate rating is May 3, 2012. 

Thus, a separate 20 percent rating for postoperative residuals of a right knee menisci resection, for symptoms associated with dislocated cartilage from May 3, 2012 through January 7, 2017 is warranted. 

Limitation of flexion from May 3, 2012 through June 4, 2012

In a May 3, 2012, VA treatment record, the Veteran was reported to have twisted his knee getting out of a van. The treating physician noted that the Veteran was "unable to bend the knee," and range of motion was reported as "15 degrees only." Such evidence indicates that the Veteran's right knee flexion was limited to 15 degrees or less, warranting a 30 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

With regard to the effective date for this separate rating, the Board notes that after steroid injections, the Veteran was able to extend the knee to 15 degrees, and to "flex fully." On June 5, 2012 a VA treatment record reported that the Veteran's right knee exhibited range of motion from zero to 135 degrees. Diagnostic Code 5260 does not contemplate the ameliorative effects of steroid injections. 38 C.F.R. § 4.71a; see Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 30 percent rating based on limitation of right knee flexion is warranted from May 3, 2012 through June 4, 2012.

Thus, a 30 percent rating for postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair, for symptoms associated with limitation of right knee flexion, from May 3, 2012 through June 4, 2012 is warranted. 

Limitation of extension from May 3, 2012 through June 4, 2012

At the May 1, 2012 VA physical therapy consultation, the Veteran exhibited "-20" degrees of right knee extension. Such evidence warrants an increased 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Following steroid injections on May 3, 2012, the Veteran exhibited 15 degrees of right knee extension. On June 5, 2012 a VA treatment record again reported 15 degrees of extension. The Board notes that Diagnostic Code 5261 does not contemplate the ameliorative effects of steroid injections. 38 C.F.R. § 4.71a; see Jones, 26 Vet. App. at 63. Thus resolving reasonable doubt in the Veteran's favor, the Board finds that the increased 30 percent rating based on limitation of right knee extension is warranted from May 3, 2012 through June 4, 2012

However, no rating higher than 30 percent based on limitation of right knee extension from May 3, 2012, through June 4, 2012 is warranted. In this regard, no medical evidence indicates that the Veteran's right knee disorder was manifested by extension limited to 30 degrees or more. Additionally, there is no medical evidence to suggest that pain, weakness or fatigability were productive of functional impairment such as would more nearly approximate limitation of right knee extension to 30 degrees or more. 

Thus, a 30 percent rating, but no higher, for postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair, for symptoms associated with limitation of right knee extension, from May 1, 2012 through June 4, 2012 is warranted. 

Since June 5, 2012

For the remainder of the appellate term since June 5, 2012 no evidence indicates that the Veteran demonstrated right knee flexion to 20 degrees or more, or flexion to 60 degrees or less. The Board acknowledges that the record contains numerous complaints of knee pain, weakness, and fatigability. However, no medical evidence of record, to include the June 2012, April 2015 or December 2017 VA examinations has indicated that knee pain, weakness or fatigability was of such severity as to impair knee extension to 20 degrees or less, or knee flexion to 45 degrees or more. 

The April 2015 VA examiner expressly described the additional functional loss resulting from repeated use as preventing squatting, and limiting stair climbing and prolonged walking. The December 2017 VA examiner described the functional impairment resulting from the right knee disorder as pain with climbing stairs and running. The December 2017 VA examiner further noted that the Veteran described flare-ups as "sharp pain" lasting seconds to minutes, occurring randomly throughout the day with general walking, relieved by stretching. Such evidence does not indicated that right knee flare-ups were of such severity as to impair knee extension to 20 degrees or less, or knee flexion to 45 degrees or more.

The Board finds that the December 2017 VA examination is adequate to decide the issues at this time. 38 C.F.R. § 3.159 (c). That examination included an evaluation of pain on weight-bearing and nonweight-bearing, measured the ranges of motion of the opposite joint, assessed pain on passive motion, and considered active motion on muscle-strength testing. See 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016). Additionally, after a review of the record and an in-person examination, the December 2017 examiner assessed whether pain from flare-ups, or after repeated use over a period of time would produce additional functional impairment. See Sharp v. Shulkin, 29 Vet. App. 26 (2017). While the examiner declined to estimate any such additional functional loss in terms of range of motion, he provided a specific description of flare-ups as reported by the Veteran, an assessment of the functional effects of pain, and an assessment of the overall functional loss associated with the disorder.

The Veteran has not specifically argued that any VA examination did not accurately represent the severity of his condition at the time. Moreover, any additional examination would not bear on the time period decided herein. Indeed, the Veteran underwent a total right knee replacement in January 2018. Hence any further medical opinion regarding this issue would be merely retrospective, while probative contemporaneous evidence is of record. As such, remand would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Board has also considered the Veteran's statements, to include reports of pain, weakness and fatigability. The Veteran has not specifically argued that pain, weakness or fatigability are productive of loss of range of motion. Primarily, the Veteran has argued that such symptoms prevent him from performing prolonged physical activity, sitting for extended periods, taking stairs and climbing ladders. The Veteran is competent to report such symptoms as he experienced them.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings for each disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

Accordingly, the preponderance of the evidence is against the claim, and entitlement to a rating higher than 20 percent for postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair from June 5, 2012 through January 7, 2018 is denied. 38 U.S.C. §§ 1155, 5107.


ORDER

Entitlement to a 30 percent rating, but no higher, for postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair, for symptoms associated with limitation of right knee extension, from May 1, 2012 through June 4, 2012 is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 20 percent rating for postoperative residuals of a right knee menisci resection, for symptoms associated with dislocated cartilage, from May 3, 2012 through January 8, 2018 is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 30 percent for postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair, for symptoms associated with limitation of right knee flexion, from May 3, 2012 through June 4, 2012 is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for postoperative residuals of a right knee arthrotomy with menisci resection and ligamentous repair from June 5, 2012 through January 7, 2018 is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


